UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BLUEBIRD EXPLORATION COMPANY (Name of small business issuer in its charter) DELAWARE 1000 N/A State or jurisdiction of incorporation or organization Primary Standard Industrial Classification Code Number IRS Employer Identification # Bluebird Exploration Company 209-3608 Deercrest Drive North Vancouver, BC V7G2S8 Telephone: 604-488-7608 (Address and telephone number of principal executive offices) The Company Corporation 2711 Centerville Road, Suite 400 Wilmington, Delaware 19808 Telephone: 302-636-5440 Facsimile: 302-636-5454 (Name, address and telephone number of agent for service) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. | X | If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. | | If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. | | If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. | | If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. | | CALCULATION OF REGISTRATION FEE Securities to be Registered Amount To Be Registered Offering Price Per Share Aggregate Offering Price Registration Fee [1] Common Stock ($0.0001) by Selling Shareholders 3,220,000 $0.02 $64,400.00 $8.15 Total 3,220,000[2] $0.02 $64,400.00[3] $8.15 [1]The offering price has been arbitrarily determined by Bluebird Exploration Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. [2]In accordance with Rule 416(a), Bluebird Explorations Company is also registering an indeterminate number of shares that may be issued and resold resulting from stock splits, stock dividends, or similar transactions [3]Bluebird Exploration Company will not receive any of the proceeds from the sale of common stock by selling security shareholders THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. 2 PROSPECTUS BLUEBIRD EXPLORATION COMPANY 3,220,000 SHARES COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The purchase of the securities offered through this prospectus involves a high degree of risk. SEE SECTION ENTITLED “RISK FACTORS” ON PAGES 7- 10. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholders will sell our shares at $0.02 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. The offering price has been arbitrarily determined by Bluebird Exploration Company and bears no relationship to assets, earnings, or any other valuation criteria. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date Of This Prospectus Is: 3 TABLE OF CONTENTS Page Summary 5 Risk Factors 7 We need to continue as a going concern if our business is to succeed. Our independent auditor has raised doubt about our ability to continue as a going concern. 7 Because the probability of an individual prospect ever having reserves is extremely remote, any funds spent on exploration will probably be lost. 7 Because management has no technical experience in mineral exploration, our business has a high risk of failure 7 We lack an operating history and have losses which we expect to continue into the future. As a result, we may have to suspend or cease activities. 7 We will need additional funds to determine if we have a reserve, if we are not able to raise additional proceeds we will have to cease operations and you would lose your investment. 8 Because management has no technical experience in mineral exploration, our business has a high risk of failure As a result, you may lose all of your investment. 8 Weather interruptions in the province of British Columbia may affect and delay our proposed exploration activities. 8 Because we currently have limited funds available, we may have to limit our exploration activity which would likely result in a complete loss of your investment. 9 We may not have access to all of the materials we need to begin exploration which could cause us to delay or suspend activities. 9 Because our officer has other business interests, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 9 Because title to the property is held in the name of another person, if he transfers the property to someone other than us, we will cease activities. 9 Because all of our assets and our officer and director are located outside the United States of America, it may be difficult for an investor to enforce any judgments against the Company or any of our officer(s) and director(s). 10 Because we have only one officer and director who is responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against the Company. 10 Because there is no public trading market for our common stock, you may not be able to resell your stock. 10 Because we may issue additional shares of common stock, your investment could be subject to substantial dilution in the future. 10 Because our securities are subject to penny stock rules, you may have difficulty reselling your shares. 11 Dilution 12 Selling Security Holders 12 Plan of Distribution 15 Legal Proceedings 17 Directors, Executive Officers, Promoters and Control Persons 17 Security Ownership of Certain Beneficial Owners and Management 18 Description of Securities 19 Interest of Named Experts and Counsel 20 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 20 Organization Within Last Three Years 21 Description of Business 21 Plan of Operations 28 Description of Property 30 Certain Relationships and Related Transactions 30 Market for Common Equity and Related Stockholder Matters 31 Executive Compensation 32 Financial Statements 34 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 4 Summary Prospective investors are urged to read this prospectus in its entirety. We are an exploration stage corporation. We intend to be in the business of mineral property exploration. We do not own any interest in any property, but simply have the right to conduct exploration activities on one property. The property consists of two mineral claims located 9 kilometers due south of Nelson, British Columbia, Canada, in the Nelson Mining Division. We intend to explore for gold, silver and copper on the property. Our exploration program should take approximately 365 days, weather permitting. Currently, we have no further business planned if mineralized material is not found on the property. We were incorporated on July 15, 2005 under the laws of the state of Delaware. Our administrative office is located at 209-3608 Deercrest Drive, North Vancouver, British Columbia, Canada V7G 2S8, our telephone number is (604) 488-7608 and our registered statutory office is located at 2711 Centerville Road, Suite 400, Wilmington Delaware 19808. Our fiscal year end is December 31st. Our mailing address is 209-3608 Deercrest Drive, North Vancouver, British Columbia, Canada V7G 2S8. The Offering: Securities Being Offered Up to 3,220,000 shares of common stock. Offering Price The selling shareholders will sell our shares at $0.02 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. The offering price has been arbitrarily determined by Bluebird Exploration Company and bears no relationship to assets, earnings, or any other valuation criteria. Terms of the Offering The selling shareholders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering The offering will conclude when all of the 3,220,000 shares of common stock have been sold, the shares no longer need to be registered to be sold or we decide to terminate the registration of the shares. Securities Issued and to be Issued 13,220,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of Proceeds Bluebird Exploration Company will not receive any of the proceeds from the sale of common stock by selling security shareholders. 5 Summary Financial Information Balance Sheet March 31, 2007 Cash 13,055 Total Assets 13,055 Liabilities 4,000 Total Stockholders’ Equity 9,055 Statement of Operations From Incorporation on July 15, 2005 to March 31, 2007 Revenue 0 Net Loss and Deficit (10,045 ) 6 RISK FACTORS PLEASE CONSIDER THE FOLLOWING RISK FACTORS CAREFULLY PRIOR TO INVESTING IN OUR COMMON STOCK. Risks Associated with BLUEBIRD EXPLORATION COMPANY: 1. Because our auditors have issued a going concern opinion, there is substantial uncertainty we will continue activities in which case you could lose your investment. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months. As such we may have to cease activities and you could lose your investment. 2. Because the probability of an individual prospect ever having reserves is extremely remote, any funds spent on exploration will probably be lost. The probability of an individual prospect ever having reserves is extremely remote. In all probability the property does not contain any reserves. As such, any funds spent on exploration will probably be lost which result in a loss of your investment. 3. Our management has limited technical training and experience in mineral activities and consequently our activities, earnings and ultimate financial success could be irreparably harmed. Our management has limited technical training and experience with exploring for, starting, and operating a mine. With no direct training or experience in these areas, management may not be fully aware of many of the specific requirements related to working within the industry. Management's decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. Consequently, our activities, earnings and ultimate financial success could suffer irreparable harm due to management's lack of experience in the industry. 4. We lack an operating history and have losses which we expect to continue into the future. As a result, we may have to suspend or cease activities. 7 We were incorporated July 15, 2005 and we have not started our proposed business activities or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception is $10,045. Our ability to achieve and maintain profitability and positive cash flow is dependent upon · our ability to locate a profitable mineral property; · our ability to generate revenues; and · our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral properties. As a result, we may not generate revenues in the future. Failure to generate revenues will cause us to suspend or cease activities. 5. Because we will have to spend additional funds to determine if we have a reserve, if we are not able to raise additional proceeds we will have to cease operations and you would lose your investment. Even if we complete our current exploration program and it is successful in identifying a mineral deposit, we will have to spend substantial funds on further drilling and engineering studies before we will know if we have a commercially viable mineral deposit. 6. Because our management only has limited technical training or experience in exploring for and operating an exploration program, management's decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. As a result, we may have to suspend or cease activities which will result in the loss of your investment. Our management has limited experience with exploring for, starting, and operating an exploration program. Further, our management has no direct training or experience in these areas and as a result may not be fully aware of many of the specific requirements related to working within the industry. Management's decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. Consequently our activities, earnings and ultimate financial success could suffer irreparable harm due to management's lack of experience in this industry. As a result we may have to suspend or cease activities which will result in the loss of your investment. 7. Weather interruptions in the Province of British Columbia may affect and delay our proposed exploration activities. 8 Our proposed exploration work can only be performed approximately six to seven months out of the year. This is because rain and snow cause the roads leading to our claims to be impassible during five to six months of the year. When roads are impassible, we are unable to conduct exploration activities on the property. 8. Because we currently have limited funds available, we may have to limit our exploration activity which would likely result in a complete loss of your investment. Because of the size of our company and the limited amount of proceeds available to us, we must limit our exploration activity. As such we may not be able to complete an exploration program that is as thorough as we would like. In that event, an existing reserve may go undiscovered. Without a reserve, we cannot generate revenues and you will lose your investment. 9. We may not have access to all of the materials we need to begin exploration which could cause us to delay or suspend activities. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as dynamite, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials after this offering is complete. If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. 10. Because Peter Wells, our sole officer and director, has other outside business activities and he will only be devoting 10% of his time per month or approximately 12 hours to our activities, our activities may be sporadic which may result in periodic interruptions or suspensions of exploration. Because Peter Wells, our sole officer and director, has other outside business activities and he will be only be devoting 10% of his time or approximately twelve hours per month to our activities, our activities may be sporadic and occur at times which are convenient to Mr. Wells. As a result, exploration of the property may be periodically interrupted or suspended. 11. Because title to the property is held in the name of another person, if he transfers the property to someone other than us, we will cease activities. Title to the property upon which we intend to conduct exploration activities is not held in our name. Title to the property is recorded in the name of Mr. Wells. If Mr. Wells transfers the property to a third person, the third person will obtain good title and we will have nothing. If this should occur, we will subsequently not own any property and we will have to cease all exploration activities. 9 Furthermore, we believe if Mr. Wells’ transfers title to a third party, we will not have any claim against Mr. Wells due to the fact that under British Columbia law, title to British Columbia mineral claims can only be held by British Columbia residents. In the case of corporations, title must be held by a British Columbia corporation and we are a Delaware Corporation. Risks Associated with this Offering: 12. Because all of our assets and our officer and director are located outside the United States of America, it may be difficult for an investor to enforce within the United States any judgments obtained against the Company or any of our officer(s) and director(s). All of our assets are located outside of the United States and we do not currently maintain a permanent place of business within the United States. In addition, our director and officer is a national and/or resident of a country other than the United States, and all or a substantial portion of this person’s assets are located outside the United States. As a result, it may be difficult for an investor to effect service of process or enforce within the United States any judgments obtained against us or our officer(s) or director(s), including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. 13. Because we have only one officer and director who is responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against the Company. We currently have only one officer and director, Mr. Peter Wells. As such, he is solely responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes-Oxley Act of 2002. When these controls are implemented, he will be responsible for the administration of the controls. Should he not have sufficient experience, he may be incapable of creating and implementing the controls which may cause the Company to be subject to sanctions and fines by the Securities Exchange. 14. Because there is no public trading market for our common stock, you may not be able to resell your stock. There is currently no public trading market for our common stock. Therefore there is no central place, such as stock exchange or electronic trading system to resell your shares. 15. Because we may issue additional shares of common stock, your investment could be subject to substantial dilution in the future. 10 We anticipate that any additional funding will be in the form of equity financing from the sale of our common stock. In the future, if we do sell more common stock, your investment would be subject to dilution. Dilution is the difference between what you pay for your stock and the net tangible book value per share immediately after the additional shares are sold by us. 16. Because our securities are subject to penny stock rules, you may have difficulty reselling your shares. Our shares are penny stocks are covered by section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell the Company's securities including the delivery of a standardized disclosure document; disclosure and confirmation of quotation prices; disclosure of compensation the broker/dealer receives; and, furnishing monthly account statements. For sales of our securities, the broker/dealer must make a special suitability determination and receive from its customer a written agreement prior to making a sale. The imposition of the foregoing additional sales practices could adversely affect a shareholder's ability to dispose of his stock. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the “Risk Factors” section and elsewhere in this prospectus. Use Of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. Determination Of Offering Price The selling shareholders will sell our shares at $0.02 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. The offering price has been arbitrarily determined by Bluebird Exploration Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. 11 Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. Selling Security Holders The selling shareholders named in this prospectus are offering all of the 3,220,000 shares of common stock offered through this prospectus. These shares were acquired from us in private placements that were exempt from registration under Regulation S of the Securities Act of 1933. The shares of our common stock were acquired by our selling shareholders beginning in December 2005 and concluding on December 2006 in an offering that was exempt from registration under Regulation S of the Securities Act of 1933. The following table provides as of the date of this prospectus, information regarding the beneficial ownership of our common stock held by each of the selling shareholders, including: 1. the number of shares owned by each prior to this offering; 2. the total number of shares that are to be offered for each; 3. the total number of shares that will be owned by each upon completion of the offering; and 4. the percentage owned by each upon completion of the offering. Name of Selling Shareholder Shares Owned Prior to this Offering Total Number of Shares to be Offered For Selling Shareholders Account Total Shares Owned Upon Completion of this Offering Percent Owned Upon Completion of this Offering Vanni Barbon 100,000 100,000 Nil Nil Danny Berg 100,000 100,000 Nil Nil Anoo Bhushan 100,000 100,000 Nil Nil 12 Paul Bhushan 100,000 100,000 Nil Nil Renu Bhushan 100,000 100,000 Nil Nil Santosh Bhushan 100,000 100,000 Nil Nil Arne Claussen 100,000 100,000 Nil Nil Adrian Crimeni 100,000 100,000 Nil Nil Serguei Koubli 100,000 100,000 Nil Nil Martin Mazzucco 100,000 100,000 Nil Nil William G. Moody 100,000 100,000 Nil Nil Adele Paulsen 100,000 100,000 Nil Nil Ron Price 100,000 100,000 Nil Nil Kenneth W. Russell 100,000 100,000 Nil Nil Pashpa Sharan 100,000 100,000 Nil Nil Chris Swales 100,000 100,000 Nil Nil Triplejay Holsteins Ltd. 100,000 100,000 Nil Nil Rob Weston 100,000 100,000 Nil Nil Zina Weston 100,000 100,000 Nil Nil Ken Williams 100,000 100,000 Nil Nil 13 Cameron Wong 120,000 120,000 Nil Nil Zhu Ya 100,000 100,000 Nil Nil Jim Norsworthy 100,000 120,000 Nil Nil Chad Jones 100,000 100,000 Nil Nil Dave Gaudet 100,000 100,000 Nil Nil Robert Allen 100,000 100,000 Nil Nil Dominic Leone 100,000 100,000 Nil Nil Michael Budge 100,000 100,000 Nil Nil Terrie Trevellion 100,000 100,000 Nil Nil Robert Harris 100,000 100,000 Nil Nil Jeff Donaldson 100,000 100,000 Nil Nil Daniel Gladstone 100,000 100,000 Nil Nil Each of the above shareholders beneficially owns and has sole voting and investment rights over all shares or rights to the shares registered in his or her name. The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold.
